In the

 United States Court of Appeals
                For the Seventh Circuit

No. 11-3288

Z ACHARY M EDLOCK,
                                                  Plaintiff-Appellant,
                                  v.

T RUSTEES OF INDIANA U NIVERSITY, et al.,

                                              Defendants-Appellees.


              Appeal from the United States District Court
      for the Southern District of Indiana, Indianapolis Division.
               No. 11 C 977—Tanya Walton Pratt, Judge.



      A RGUED F EBRUARY 21, 2012—D ECIDED JUNE 29, 2012




  Before E ASTERBROOK, Chief Judge, B AUER , Circuit Judge,
and SHADID, District Judge.
  B AUER, Circuit Judge. This case stems from the search
of a student’s dorm room at Indiana University in




   The Honorable James E. Shadid, District Judge of the
United States District Court for the Central District of Illinois,
sitting by designation.
2                                              No. 11-3288

Bloomington, Indiana. The plaintiff-appellant, Zachary
Medlock, sought a preliminary injunction in district
court to prevent enforcement of his one-year suspen-
sion from the University. Specifically, he asserts that
the search of his room by state school officials (and later
the campus police) violated the Fourth Amendment,
and he claims that the University’s suspension pro-
ceedings abridged his right to procedural due process
under the Fourteenth Amendment. The district court
disagreed and denied his request for a preliminary in-
junction. Medlock now appeals, and we dismiss the
request for a preliminary injunction as moot.


                   I. BACKGROUND
  The facts relevant to our decision are few, so we will
be brief. Medlock was a student at Indiana University,
Bloomington, during the spring of 2011. He lived in
a single room in a dormitory known as the Willkie Resi-
dence Center. On March 9, 2011, as part of a routine
“health and safety inspection,” two University resident
assistants searched Medlock’s dormitory room for safety
hazards. Medlock was not present at the time of the
search. When the resident assistants entered the room,
they discovered marijuana in plain sight, and they
notified the University police.
  A University police officer later entered Medlock’s
room and seized the drugs. The possession of illegal
drugs in a dormitory violates the University’s housing
policies; when officials reported the drug seizure to
the Dean of Students, the Dean summarily suspended
No. 11-3288                                               3

Medlock for one year, effective March 11, 2011. Medlock
first went through the University’s appeal process. He
petitioned both a University panel and the University’s
provost to request a reversal of the suspension deci-
sion, but he was unsuccessful. Medlock then filed the
request for a preliminary injunction in federal court
that is at issue in this appeal.


                    II. DISCUSSION
  In denying Medlock’s request for a preliminary in-
junction to prevent enforcement of his suspension, the
district court considered each of his constitutional argu-
ments in turn. It held that his Fourth Amendment
claims did not have a reasonable likelihood of success
such that they would justify a preliminary injunction;
it also examined his procedural due process claims
and came to the same conclusion. But we need not
consider these issues; we lack subject-matter jurisdic-
tion in this appeal and therefore must dismiss it.
   Article III of the Constitution limits federal courts’
scope of judicial review to live cases and controversies.
See, e.g., A.M. v. Butler, 360 F.3d 787, 790 (7th Cir. 2004)
(citing Spencer v. Kemna, 523 U.S. 1, 7 (1998)). And in
keeping with that limitation, this Court “must, on its own,
dismiss a case as moot when it cannot give the peti-
tioner any effective relief.” Id. So although the parties
did not raise the issue, we must as an initial matter
decide whether this request for injunctive relief is moot.
If it is—if we can no longer grant any effectual re-
lief—then it is well-established that we lack subject-
4                                             No. 11-3288

matter jurisdiction and must dismiss. See, e.g., Pakovich
v. Verizon LTD Plan, 653 F.3d 488, 492 (7th Cir. 2011).
  The only issue before us on this appeal is the denial of
a preliminary injunction which sought to prevent the
enforcement of an academic suspension. That suspen-
sion was to last for one academic year, and it went into
effect on March 11, 2011. At oral argument in this
matter on February 21, 2012, we confirmed that even
were we to take immediate action to enjoin Medlock’s
suspension, he would not have been able to re-enroll
and begin classes midway through the spring 2012 se-
mester. The term of the suspension has now expired.
Thus, even if we were to decide that Medlock’s consti-
tutional rights had been violated, a preliminary injunc-
tion would do him no good. There is simply nothing
left to enjoin. And there are no other issues before us on
this appeal—e.g., no request for damages or declaratory
relief. Because we are unable to grant any effectual
relief, the request for a preliminary injunction is dis-
missed as moot.


                    III. CONCLUSION
    For the aforementioned reasons, we dismiss the appeal.




                           6-29-12